          Case 1:20-cr-00238-ER Document 27 Filed 01/06/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                         January 6, 2021

Hon. Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Rolando Heredia, 20 Cr. 238 (ER)

Dear Judge Ramos:

        I write on behalf of the parties regarding the upcoming status conference in the above-
captioned case, which is currently scheduled for January 7, 2021. The parties are discussing a
possible pretrial resolution to the case and do not believe the upcoming conference is necessary.
The parties respectfully request that the Court adjourn the conference to a date that is convenient
for the Court in late February or early March. The Government also respectfully requests that time
under the Speedy Trial Act be excluded from the date of this letter until the date of the next status
conference. The exclusion will allow the parties to continue discussing a potential pretrial
resolution to the case. The defendant’s attorney, Sarah Sacks, Esq., consents to the requested
exclusion of time.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney



                                           by: _____________________________
                                               Thomas S. Burnett
                                               Assistant United States Attorney
                                               (212) 637-1064


 The January 7 status conference is adjourned to February 26, 2021, at 10:30 a.m. The conference
 will occur remotely by telephone Speedy trial time is excluded from January 7, 2021, until
 February 26, 2021, in the interest of justice.
 SO ORDERED.


                                                                                 1/6/2021
